         Case 1:19-cv-07209-ALC-KHP Document 38 Filed 04/01/21 Page 1 of 1




                                                                                          04/01/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FEDERAL INSURANCE COMPANY, as
 subrogee of Lisa Abelow Hedley,

                                 Plaintiff,                       19-cv-07209 (ALC)

                        -against-                                 ORDER OF
                                                                  DISCONTINUANCE
 GANDER & WHITE SHIPPING, INC.,

                                    Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice to

restoring the action to this Court’s calendar if the application to restore the action is made within

forty-five (45) days.

SO ORDERED.

Dated:      April 1, 2021
            New York, New York

                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
